     2:20-cv-00964-BHH      Date Filed 03/11/21    Entry Number 36     Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION


Michael Brett Gibson,                  )
                                       )
                     Plaintiff,        )
                                       )
v.                                     )       Civil Action No. 2:20-964-BHH
                                       )
Chad Beach and John Doe, each          )
individually and as employees/agents )                       ORDER
of Williams Brothers Trucking, Inc.;   )
Rolo Jermaine Foster, individually and )
as employee/agent of Travis Yost d/b/a )
TY Transport; Williams Brothers        )
Trucking, Inc.; and Travis Yost d/b/a  )
TY Transport,                          )
                                       )
                     Defendants.       )
________________________________ )

      This matter is before the Court upon the following motions: Plaintiff Michael Brett

                                           for default judgment as to Defendant Rolo




                                           oyees/agents of Williams Brothers Trucking,




                                             mmary judgment as to Defendant Beach;

                                                  ry judgment as to Defendants Doe and

                                           for default judgment as to Defendant Foster

                                       motion for a hearing without prejudice.
      2:20-cv-00964-BHH             Date Filed 03/11/21       Entry Number 36          Page 2 of 7




                                            BACKGROUND

        Plaintiff initially filed this action on February 25, 2020, in the Colleton County Court



February 28, 2017 on U.S. highway 17. (ECF No. 1-1 at 6.) Specifically, Plaintiff alleges

that he was lawfully riding his bicycle north                                         Foster and/or Doe

was not paying attention, not staying in his lane, and/or following too closely, and struck
                           1
                               (ECF No. 1-1 at 6.) Plaintiff alleges that Defendants Foster and

                                       both driving large commercial trucks north on U.S. 17, on

behalf of Defendants Travis Yost d/b/a

Brothers, respectively, and that both Foster and Doe left the scene of the accident.



specifically allege that more than one truck struck him.2 As to Defendant Beach, Plaintiff

alleges that he was manager or general manager for Williams Brothers and was

responsible for driver screening, hiring, supervising, and/or safety with respect to Defendant

Doe. In his complaint, Plaintiff alleges claims for negligence and gross negligence on


        1
            Plaintiff previously filed suit on May 11, 2017, in the Charleston Count Court of Common Pleas
                                                           ee/Agent of Unknown Corporation; and Unknown

Defendants: Rolo Jermaine Foster, as employee/agent of Unknown Corporation; Unknown Corporation; John
Doe, as employee/agent of Travis Yost d/b/a T.Y. Transport; Travis Yost d/b/a T.Y. Transport; John Doe, as
employee/agent of D. Mosley Trucking, Inc.; D. Mosley Trucking, Inc.; John Doe, as employee/agent of D.C.
Express, Inc. d/b/a D.C. Express; D.C. Express, Inc. d/b/a D.C. Express; John Doe, as employee/agent of
Nancy Karina Pimental Salazar d/b/a Elvis Xpress Freight; Nancy Karina Pimental Salazar d/b/a Elvis Xpress
Freight; John Doe, as employee/agent of Williams Brothers Trucking, Inc.; and Williams Brothers Trucking,

        Plaintiff also filed suit on June 12, 2018, in the Charleston County Court of Common Pleas against
Chris Lee Wilson, individually and as employee/agent of Jordan Carriers, Inc., and Jordan Carriers, Inc., No.
2018-CP-10-2964. This suit was dismissed with prejudice on April 13, 2020.
        2




                                                     2
     2:20-cv-00964-BHH        Date Filed 03/11/21     Entry Number 36      Page 3 of 7




behalf of all Defendants.

       On April 17, 2020, an entry of default was entered as to Defendant Foster, and on

May 14, 2020, Defendant TY Transport was dismissed with prejudice pursuant to a filed

stipulation of dismissal. (ECF Nos. 13 and 14, respectively.) Thereafter, on June 9, 2020,

Plaintiff filed a motion for default judgment as to Defendant Foster. Defendants Beach,

Doe, and Williams Brothers filed their motion for summary judgment on August 27, 2020,

and Plaintiff filed a motion for a hearing on his motion for default judgment on September

3, 2020.

                                 STANDARD OF REVIEW

       A court shall grant summary judgment if a party shows that there is no genuine

dispute as to any material fact and the party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The judge is not to weigh the evidence, but rather to determine if there

is a genuine issue of fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). If

no material factual disputes remain, then summary judgment should be granted against a

party who fails to make a showing sufficient to establish the existence of an element

essential to that party's case, and on which the party bears the burden of proof. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). All evidence should be viewed in the light most

favorable to the non-moving party. See Perini Corp. v. Perini Constr., Inc., 915 F.2d 121,

123-24 (4th Cir. 1990).

                                       DISCUSSION



       In their motion for summary judgment, the moving Defendants first assert that



                                              3
      2:20-cv-00964-BHH        Date Filed 03/11/21      Entry Number 36       Page 4 of 7




                                               native material facts and is based on nothing

                                                   s shotgun approach in the multiple law suits

filed against six trucking companies as a result of one accident involving one truck amounts

                                  CF No. 22 at 8.) Next, the moving Defendants allege that

the facts and evidence confirm W                                    ement in the accident as a

matter of law. Third, the moving Defendants assert that the

Defendant Foster mandates summary judgment in their favor because it eliminates any

issue of liability, insofar as Defendant Foster is deemed to have admitted the factual

allegations of the complaint, i.e., that he struck Plaintiff. Lastly, the moving Defendants

allege that Beach is an improper party to this action because Plaintiff does not allege any

negligence on the part of Beach outside the course and scope of his employment with

Williams Brothers.

                                                         tion, Plaintiff asserts that summary

judgment is premature because discovery is ongoing. In addition, Plaintiff asserts that he

does not improperly allege alternative material facts and that, regardless, the law permits

him to plead alternative theories and facts. Next, Plaintiff asserts that a genuine issue of

material fact exists as to which truck struck Plaintiff. Plaintiff also asserts that the entry of

default against Defendant Foster does not e

liability because (a) no judgment as been entered against Foster and (b) any judgment that

may be entered would not be a decision on the merits. Finally, Plaintiff asserts that

Defendant Beach is a proper party because under South Carolina law a manager can be

individually liable.

       After review, the Court first agrees with the moving Defendants that Defendant

                                               4
     2:20-cv-00964-BHH        Date Filed 03/11/21       Entry Number 36      Page 5 of 7




Beach is entitled to summary judgment, not based on whether South Carolina law permits

a manager to be individually liable, but rather based on the simple fact that Plaintiff has not

pointed to even a scintilla of evidence to show

                                                ., Plaintiff has not pointed to any evidence to

show that Defendant Beach negligently hired, retained, or trained the driver of the Williams

Brothers truck, and that this negligence proximately caused the accident at issue. Instead,

Plaintiff merely refers to the allegations of his complaint, asserting that Beach is a general

manager for Williams Brothers, whose driver may have struck Plaintiff. Even viewing these

allegations in the light most favorable to Plaintiff and assuming their veracity, however,

Plaintiff has not pointed to any evidence that creates a genuine issue of material fact as to

                               Accordingly, the Court grant

for summary judgment as to Defendant Beach.

       Next, as to the remainder of the moving

convinced.    Although the moving Defendants are correct that Plaintiff has pleaded

alternative facts, the Court finds nothing improper about this, at least at this stage in the

                                                ssertion that the evidence confirms Williams

                                                      with Plaintiff that the evidence actually

presents a genuine issue of material fact. While the moving Defendants are correct that

certain evidence appears to indicate that a r

Williams Brothers white-cabbed box

calls into question the involvement of the Williams Brothers truck. For example, an

investigating officer identified the Williams Brothers box truck as being at the scene, and

a different eyewitness indicated that a box truck (like the Williams Brothers truck), rather

                                                5
       2:20-cv-00964-BHH       Date Filed 03/11/21        Entry Number 36     Page 6 of 7




than a flatbed, struck Plaintiff. While this eyewitness also indicated that the box truck had

lights along the upper back corners of the trailer and running lights down the side (and the

Williams Brothers truck does not have these lights but does have reflective tape at the

                                              weigh the evidence or determine the accuracy

                                                      imately, because the Court finds that the

record, at least as it currently stands, contains sufficient evidence to create a genuine issue

of material fact as to the involvement of t

                                                         as to Defendants Williams Brothers and

Doe.

        Lastly, the Court is not convinced by t

of default against Defendant Foster mandates the entry of summary judgment against the

remaining Defendants.       As Plaintiff points out, no judgment has been entered and

Defendant Foster still could appear in this action and move to set aside the entry of default.

Accordingly, the Court finds that the moving Defendants are not entitled to summary

judgment based on the entry of default against Defendant Foster.

                                                      t against Foster and Motion for Hearing

        After review, the Court agrees with the remaining Defendants that it would be

premature for the Court to hear

Defendant Foster without first allowing Plainti

to proceed to a jury trial. See Fed. R. Civ. P. 55(b)(2). Stated plainly, Plaintiff does not

allege that two trucks struck him; rather, he alleges that one did. If a jury were to find that

the Williams Brothers truck did not strike Plaintiff, then Plaintiff could proceed to a damages

hearing against Defendant Foster. If, on the other hand, a jury were to determine that the

                                                  6
     2:20-cv-00964-BHH        Date Filed 03/11/21     Entry Number 36      Page 7 of 7




Williams Brothers truck did strike Plaintiff, then it would be difficult if not impossible for

Plaintiff to establish the truth of the allegations as to Defendant Foster in connection with

any default judgment hearing. See Fed. R. Civ. P. 55(b)(2)(C). Of course, this all depends

on the outcome of the proceedings against the remaining Defendants. Therefore, at this

time, the Court denies without prejudice                           for default judgment and



                                      CONCLUSION



for a hearing (ECF Nos. 17 and 23, respectively) are denied without pr

motion for summary judgment (ECF No. 22) is granted in part and denied in part.

Specifically, the Court grants the motion as to Defendant Beach but denies the motion as

to Defendants Doe and Williams Brothers.

       IT IS SO ORDERED.

                                                         /s/Bruce H. Hendricks
                                                         United States District Judge

March 11, 2021
Charleston, South Carolina




                                              7
